Title: To George Washington from Major General William Heath, 2 March 1780
From: Heath, William
To: Washington, George


          
            Dear General
            Roxbury [Mass.] March 2nd 1780
          
          I arrived here the day before Yesterday after a tedious Journey through excessive bad roads.
          I find there is a great number of discharged Soldiers in this State, who have been at home for Some time that are inclined to inlist again, but as many of them came home almost naked and remain so still, a principal inducement to their Inlisting is the expectation of being immediately cloathed, this is represented to me by Colo. Crane and others, I request to be informed, whether the recruits can be cloathed here by an order from the Clothier General through the Sub or State clothier, if they can the recruiting service may be very Successfull, but if they cannot

be Clothed it will be impossible to march them on in their present naked condition. I have the Honor to be with the greatest respect your Excellencys most Obedient Servant
          
            W. Heath
          
        